      Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
CHLOE SCHWENKE
                                   :

     v.                            :   Civil Action No. DKC 20-1234

                                 :
ASSOCIATION OF WRITERS & WRITING
PROGRAMS                         :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

discrimination case is a motion to dismiss filed by Defendant

Association of Writers & Writing Programs (“AWP”).          (ECF No. 3).

The issues have been briefed, and the court now rules, no hearing

being deemed necessary.      Local Rule 105.6.       For the following

reasons, the motion to dismiss will be denied.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiff. Plaintiff Chloe Schwenke (“Dr. Schwenke”) is a resident

of Maryland and an openly transgender woman.         In April 2018, Dr.

Schwenke started as Interim Executive Director for AWP, a non-

profit supporting and advocating for writers, whose principal

office is in Prince George’s County, Maryland.          After receiving

“numerous positive reviews for her performance” and three contract

extensions by AWP’s Board in this interim role, she was eventually
         Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 2 of 11



brought on as permanent Executive Director sometime in early 2019.

She received the approval of all but two of the Board members: Rob

Trott and Dr. Bonnie Culver, who did not take part in the hiring

process.     Dr. Schwenke alleges that, during her tenure, Mr. Trott

avoided interacting with her, even on matters where his expertise

would    have   been   useful   to   the   Board.   She   asserts   that   her

performance was never brought into question, through a formal

review process or otherwise.

        Plaintiff claims that, in July 2019, months after she had

been hired as permanent director, “Mr. Trott began to harshly

criticize [her] character and actions . . . in a series of wildly

disparaging emails which he sent to the entire Board.”

        She alleges that, at the time, numerous other Board members

“agreed that these emails from Mr. Trott were sexist, bullying,

and wildly inappropriate, and voiced their concerns in email

responses.”      Plaintiff reports that Mr. Trott refused to speak to

her despite her attempt to reach out to him privately over email

to “resolve any difference,” and, instead, copied and pasted

selections of her email that he used further to criticize her and

her leadership to the entire Board.             The specific contents or

copies of these emails are not produced or referred to in the

complaint, however.

        Plaintiff alleges that it was around this time that Dr. Culver

“recruited” two of Plaintiff’s “most senior staff to carry out a

                                       2
      Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 3 of 11



surreptitious survey of staff” to see if Plaintiff was the cause

of purported bad morale among staff at AWP.          She claims that she

was not made aware of these efforts or “a small number of routine

staff grievances” that were being presented to the Board by

“disgruntled AWP staff” to argue there was a “significant morale

problem.”    When she did learn of these concerns, she requested an

explanation, and Dr. Culver told her that these discussions were

held in secret to prevent her from retaliating against the staff,

even though, she argues, she has never acted in that fashion

against anyone at AWP.

     Plaintiff asserts that, to rectify the issue, she enlisted

two company officials to meet with staff one-on-one to root out

whether there were “genuine morale issues.”               Plaintiff reports

these efforts yielded few complaints, but that she “raised the

issue” within an all-staff and a senior staff meeting anyway, and

“organized    a    team-building    intervention”   with     a   third-party

“facilitator” to ensure morale remained high.

     Plaintiff says that, despite these efforts, Mr. Trott and Dr.

Culver called “a secret telephonic Board meeting later that month

[sometime in late summer]” in which a vote “was quickly called and

carried”     to terminate her.        She argues that this was highly

irregular    and   was   done   despite   an   upcoming    meeting   already

scheduled for November.            She says that, during the “secret”

meeting, two Board members “most familiar” with her work, Chair

                                      3
         Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 4 of 11



Robin    Reagler    and    Treasurer      David    Haynes,     resigned    without

explanation to her or the AWP staff. She was officially terminated

on September 7, 2019, and was informed, for the first time, that

the “formal bas[e]s” of her firing were: 1) “concern” over AWP’s

financial outlook, 2) an alleged erosion of workplace morale, and

3) a claim that she had made unauthorized expenditures.                          She

asserts    that    these   claims   are       false:   she   says   that   AWP   was

“financially stable,” staff morale was “healthy,” and she “had not

engaged in any” of the alleged unauthorized transactions. Instead,

she says, the firing was discrimination against her “gender, and

gender identity as a transgender woman” and animated by the fact

that she was the first woman to serve as permanent Executive

Director and the first transgender person to work in a leadership

role at AWP.

        Plaintiff reports first filing with Maryland Department of

Labor,     Licensing      and   Regulation       (“DLLR”)    for    “unemployment

insurance benefits.”        She alleged that she’d been terminated due

to discrimination in the DLLR forms.                   She also reports a DLLR

hearing conducted by telephone “with each party” that found that

her “termination was not justified on the basis of any claim of

misconduct.”       She says that, prior to filing her discrimination

claims in this court, she satisfied the administrative exhaustion

requirements.       She asserts that, on November 18, 2019, she filed

a formal complaint with the U.S. Equal Employment Opportunity

                                          4
            Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 5 of 11



Commission        (“E.E.O.C.”)    and      “has    requested     her    right   to    sue

letter.”1        She reports that this action, filed on May 17, 2020,

was filed within ninety days, as required.

        Plaintiff’s       complaint   contains       a   single    count   of    gender

discrimination under both Title VII of the Civil Rights Act of

1964,       42   U.S.C.   § 2000e,    et    seq.,    and   the    Fairness      for   All

Marylanders Act of 2014, Md.Code Ann., State Gov’t § 20-606(a)(1).2

She asks for a declaration “that Defendant’s actions and omissions

violated Plaintiff’s rights under Title VII,” and requests backpay

and   compensatory        damages,    citing       “emotional     pain,    suffering,

inconvenience, mental anguish, loss of enjoyment of life,” as well

as reinstatement and attorneys’ fees and costs.

II.     Standard of Review

        A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.              Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).                  In evaluating the complaint,

unsupported legal allegations need not be accepted.                          Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                          Legal

conclusions        couched   as   factual         allegations     are   insufficient,



        1
       Plaintiff does not attach her EEOC complaint or a right to
sue letter, but Defendant does not challenge her complaint on
exhaustion grounds.

        2
       This act, among other things, added the term “gender
identity” to the prohibited forms of employment discrimination
under the Fair Employment Practices Act (“FEPA”), Md.Code Ann.,
State Gov’t § 20-606(a).
                                            5
            Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 6 of 11



Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).         “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”             Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).           Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”               Id.

III. Analysis

        Without exploring the particulars of either law cited by

Plaintiff, Defendant argues that “[u]nder either statute, to state

a sex/transgender discrimination claim, Plaintiff was required to

plead facts that show that ‘but for’ her transgender status she

would       not   have   been   terminated    from    her   Executive   Director

position.”        Confusingly, as support, Defendant cites to the grant

of certiorari in Bostock v. Clayton Cty., Ga., 139 S.Ct. 1599

(2019), instead of to the Supreme Court’s eventual decision in

that case, 140 S.Ct. 1731 (2020), which was issued weeks before.3



        3
       Bostock does little to help Defendant and, in fact, is the
case that established that an employer can be held liable under
                                         6
          Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 7 of 11



Regardless, Defendant argues that Plaintiff fails to connect her

gender identity and its stated, valid, and non-discriminatory

reasons for firing her, because she does not declare the latter

“an unlawful pretext.”         (ECF No. 3-1, at 2).       It also argues on

the merits that Mr. Trott and Dr. Culver had no ability single-

handedly to fire her and implies they were targeted in this lawsuit

as “the only Board members involved in Plaintiff’s termination

that were not also involved in Plaintiff’s hiring ‘as an openly

transgender woman.’”        (Id.).

      Plaintiff argues in her opposition that she is “not required

to allege all of the elements of her prima facie case in her

complaint . . . because [these] elements are ‘an evidentiary

standard, not a pleading requirement.’” (ECF No. 5, at 4) (quoting

Swierkiewicz v. Sorema N. A., 534 U.S. 506, 510 (2002) and citing

McCleary-Evans v. Maryland Dept. of Transp., 780 F. 3d 582, 585

(4th Cir. 2015)).       Indeed, in Swierkiewicz, the Supreme Court said

“if   a     plaintiff    is   able    to   produce    direct    evidence   of

discrimination, he may prevail without proving all the elements.”

Swierkiewicz, 534 U.S. at 511.          Although she does not attach them

to her complaint, Plaintiff describes emails from Mr. Trott that

evince discriminatory animus toward Dr. Schwenke as a transgender




Title VII for firing someone “because of” their “transgender
status,” as that form of discrimination “necessarily entails
discrimination based on sex.” Id. at 1746-47.
                                       7
          Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 8 of 11



woman and that, when coupled with the abrupt, secretive and

atypical way in which she was terminated, demonstrate that but for

her   gender      identity,    she    would   not   have   been    terminated.

(ECF No. 5, at 3).

      As a threshold matter, it must be determined whether the state

law claim should be analyzed apart from the Title VII claim.

Plaintiff makes general allegations incorporated into both, and

Defendant does not differentiate between the two in its motion to

dismiss.      In fact, neither party clearly lays out the required

elements of discrimination under either law.4              Nevertheless, the

two are coterminous and will be treated as such.

      There is scant caselaw on this section of the Fairness for

all Marylanders Act, but general treatment of FEPA protections is

instructive.       As the Court of Appeals of Maryland has explained,

“There      are   relatively    few    appellate    decisions     interpreting

Maryland’s FEPA,” so Maryland courts have themselves looked to the

federal courts for guidance in their treatment of federal anti-

discrimination legislation.           Peninsula Reg’l Med. Ctr. V. Adkins,

448 Md. 197, 217-18 (2016) (finding a genuine issue of material




      4Aside from Bostock, the only other caselaw on which AWP
relies is In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017), in
support of its assertion that “the complaint fails to state a claim
for unlawful termination based on sex/transgender status.” While
Birmingham affirmed the granting of a motion to dismiss for failure
to state a claim, the appeal was from a bankruptcy proceeding that
had nothing to do with discrimination.
                                        8
           Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 9 of 11



fact       as   to   whether    employee   was   terminated    because   of    her

disability).         Judge Titus has explained that

                FEPA is the state law analogue to Title VII,
                and therefore to state a claim of disparate
                treatment sex discrimination, [a plaintiff]
                must allege sufficient facts for the court to
                infer that she is a member of a protected
                class;   (2)   she    had   satisfactory  job
                performance; (3) she was subjected to an
                adverse employment action; and (4) similar
                situated employees outside her class received
                more   favorable   treatment.     Holland  v.
                Washington Homes, Inc., 487 F.3d 208, 214 (4th
                Cir. 2007).

Alexander v. Marriot Intern, Inc., No. RWT 09cv2402, 2011 WL

1231029, at *6 (D.Md. March 29, 2011); see also Crockett v. SRA

Intern., 943 F.Supp.2d 565, 572 (citing Md.Code Ann., State Gov't

§   20–606(a))         (D.Md.    2013)     (dismissing   a    claim   for     race

discrimination).5         Thus the elements of each claim are the same,

with the expansion of Title VII to include, in its definition of

sex discrimination, protections already made in explicit under

Maryland Law: those for transgender employees.               Hughley v. JetBlue

Airways Corp., No. GLR-10-3523, 2020 WL 3451984 (D.Md. June 24,

2020) (citing Bostock, 149 S.Ct. at 1754).               Both claims require

Plaintiff plausibly to state a claim that she was terminated

because of her gender identity.




       5
       FEPA also imposes exhaustion requirements akin to those
under Title VII. See Id. at 570 (citing Md.Code Ann., State Gov’t
§ 20-1013(a)).
                                           9
      Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 10 of 11



     AWP’s sole argument for dismissal gives “unlawful pretext”

and “but for” undue, talismanic qualities by treating the absence

of these words as fatal to Plaintiff’s claims.         Without using the

word pretext, Plaintiff’s complaint explicitly states that all

three stated reasons given by AWP for her firing were “invalid.”

(ECF No. 1, ¶ 34).    She goes on to state, “Defendants terminated

Dr. Schwenke because of her gender, and gender identity as a

transgender woman.”    (Id., ¶ 44).     “[B]ecause of” is clearly meant

to be synonymous with “but for,” and Plaintiff has alleged, in

substance, that the three stated reasons for her termination were,

in fact, pretextual by labeling them all false.         These inferences

are clear, particularly viewed in the light most favorable to

Plaintiff, and AWP’s overly technical demands of Dr. Schwenke’s

complaint are rejected.

     Plaintiff’s state law claim survives for the same reasons her

Title VII claim survives.    She has plausibly alleged she performed

her job in a satisfactory, if not exemplary fashion, and that but

for her gender identity she would not have been terminated.            Dr.

Schwenke asserts that Mr. Trott, whom she implies had sway among

other Board members, sent emails that she purports showed clear

discriminatory animus against her gender identity.            Thereafter,

she alleges that Mr. Trott and Dr. Culver, implicitly fueled by

this same animus, maintained a consistent campaign to discredit

her, an allegation made somewhat more plausible by their lack of

                                   10
      Case 8:20-cv-01234-DKC Document 6 Filed 01/04/21 Page 11 of 11



involvement in her hiring. As Plaintiff rightly puts it, “Ms.

Schwenke has, at the very least, ‘nudged [her] claims across the

line from conceivable to plausible.’” (ECF No. 5, at 4) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendant will be denied.     A separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   11
